EXHIBIT 10.18

 

Motorola Mid Range Incentive Plan (MRIP) of 2003,

As Amended

 

ELIGIBILITY

Senior and Executive Vice Presidents and other key employees of Motorola or a
subsidiary, as recommended by the CEO and approved by the Compensation and
Leadership Committee of the Board of Directors (“Committee”), are eligible to
participate in the Motorola Mid Range Incentive Plan (MRIP) of 2003, as Amended
(the “Plan”). The Chief Operating Officer and the Chief Executive Officer are
also eligible to participate as approved by the Committee.

 

PARTICIPATION

Generally, officers who become eligible to participate during the first quarter
of a performance cycle will participate in a full two-year performance cycle.
The participation of Officers who are promoted or newly hired after the first
quarter of a performance cycle shall be at the discretion of the Chief Executive
Officer.

 

OVERVIEW

Here is an overview of the Plan:

 

» Performance Cycle

The Plan is based upon two-year performance cycles selected by the Committee
with the first performance cycle beginning on January 1, 2003.

 

» Performance Measures

Performance measures for each cycle will be determined by the Committee based on
cumulative improvement in the economic profit and cumulative sales growth during
each two-year performance cycle of Motorola, Inc. Economic profit is defined as
net operating profit after tax minus a capital charge.

 

Net operating profit after tax and sales for each year during a performance
cycle shall be determined in accordance with generally accepted accounting
principles but shall exclude the effect of all acquisitions with a purchase
price of $250 million or more, all gains or losses on the sale of a business,
any asset impairment equal to $100 million or more, and any other special items
designated by the Committee.

 

» Maximum Earned Award

A participant’s maximum earned award will be two times his/her target award. A
participant’s target award is established at the commencement of a performance
cycle based on a percentage of the participant’s base pay in effect at that
time.

 

» The Payout Process

  • All earned awards will be paid in cash. Payments will be made as soon as
administratively practicable following the close of a performance cycle.

 

  • A participant has no right to any award until that award is paid.



--------------------------------------------------------------------------------

  • If the Committee determines, in its sole discretion, that a participant has
willfully engaged in any activity at any time, prior to the payment of an award,
that the Committee determines was, is, or will be harmful to the Company, the
participant will forfeit any unpaid award.

 

SITUATIONS AFFECTING THE PLAN

» Change in Employment

  • Generally, a participant will be eligible for payment of an earned award
only if employment continues through the last day of the performance cycle.

 

  • Pro rata awards may be possible, however, depending upon the type of the
employment termination. The table below summarizes how earned awards will
generally be prorated in accordance with the type of employment termination:

 

    If employment terminates due to…   The earned award will be… Death   Pro
rata award based on the number of completed months of employment within the
performance cycle. Total and Permanent Disability   Pro rata award based on the
number of completed months of employment within the performance cycle.
Retirement   Pro rata award based on the number of completed months of
employment within the performance cycle. Termination of Employment or Service
Because of Serious Misconduct   Forfeited. Change in Employment in Connection
with a Divestiture   Forfeited. Termination of Employment or Service for any
Other Reason than Described Above   Forfeited.

For purposes of determining a prorated payout, completed months of employment
will include only those

months in which the participant is actually working

 

The prorated payout will be based on final performance results and paid as soon
as administratively practicable after the end of a performance cycle.

 

For purposes of the Plan, “Total and Permanent Disability” and Retirement” will
be defined as set forth below:

 

  • Total and Permanent Disability means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Disability Income Plan, as
amended and any successor plan and (y) non-U.S.

 

-2-



--------------------------------------------------------------------------------

employees, as established by applicable Motorola policy or as required by local
regulations.

 

  • Retirement means retirement from Motorola or a Subsidiary as follows:

 

(i) Retiring at or after age 55 with 20 years of service;

 

(ii) Retiring at or after age 60 with 10 years of service;

 

(iii) Retiring at or after age 65, without regard to years of service;

 

(iv) Retiring with any other combination of age and service, at the discretion
of the Committee.

 

Years of service will be based on the participant’s Service Club Date.

 

» Change of Control

If Motorola undergoes a Change of Control as defined in the Omnibus Incentive
Plan of 2002 (“Omnibus Plan”):

  • The cumulative sales growth and cumulative EP improvement will be determined
as of the effective date of the Change of Control.

 

  • Pro rata award payments will be made based on the number of completed months
of the cycle as of the effective date of the Change of Control.

 

  • Awards will be paid in cash as soon as administratively practicable
following the effective date of the Change of Control.

 

DEFINITION OF TERMS

“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.

“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Code of Business Conduct, or human resources policies, or other
written policies or procedures.

If a term is used but not defined, it has the meaning given such term in the
Omnibus Plan.

 

RESERVATION AND RETENTION OF COMPANY RIGHTS

  • The selection of any employee for participation in the Plan will not give
that participant any right to be retained in the employ of the Company.

 

  • Participation in the Plan is completely at the discretion of Motorola, and
Motorola’s decision to make an award in no way implies that similar awards may
be granted in the future.

 

  • Anyone claiming a benefit under the Plan will not have any right to or
interest in any awards unless and until all terms, conditions, and provisions of
Plan that affect that person have been fulfilled as specified herein.

 

-3-



--------------------------------------------------------------------------------

  • No employee will at any time have a right to be selected for participation
in a future plan for any fiscal year, despite having been selected for
participation in a previous fiscal year.

 

GOVERNANCE

It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan, all of which will be binding upon the participant.

 

AMENDMENT, MODIFICATION, and TERMINATION

The Committee may amend, modify, or terminate the Plan and the terms applicable
to any performance cycle at any time.

 

MISCELLANEOUS PROVISIONS

  • Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

 

  • The Company will have the right to require participants to remit to the
Company an amount sufficient to satisfy federal, state, and local withholding
tax requirements, or to deduct from any or all payments under the Plan amounts
sufficient to satisfy all withholding tax requirements.

 

  • To the extent permitted by law, amounts paid under the Plan will not be
considered to be compensation for purposes of any benefit plan or program
maintained by the Company.

 

  • All obligations of the Company under the Plan with respect to payout of
awards, and the corresponding rights granted thereunder, will be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or other acquisition of
all or substantially all of the business and/or assets of the Company.

 

  • In the event that any provision of the Plan will be held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.

 

  • No participant or beneficiary will have any interest whatsoever in any
specific asset of the Company. To the extent that any person acquires a right to
receive payments under the Plan, such right will be no greater than the right of
any unsecured general creditor of the Company.

 

  • To the extent not preempted by federal law, the Plan, and all agreements
hereunder, will be construed in accordance with and governed by the laws of the
state of Illinois without giving effect to the principles of conflicts of laws.

 

-4-



--------------------------------------------------------------------------------

  • This Plan constitutes a legal document which governs all matters involved
with its interpretation and administration and supersedes any writing or
representation inconsistent with its terms.

 

-5-